The lower court rendered judgment in this case in favor of plaintiff in the sum of $4,190.50, with interest at the legal rate from judicial demand until paid. Defendant appealed, and plaintiff answered the appeal asking for an increase in the judgment to the amount sued for $14,930.
In a former opinion of this court, reported in 139 So. 29, in which the law and the evidence were fully discussed, the judgment of the lower court was affirmed. On application of the defendant, appellant, a rehearing was granted, and the case is now before us on rehearing.
We have again very carefully reviewed and considered the law and the evidence in the case, only to conclude that our former decree is correct, so it is accordingly reinstated.